Citation Nr: 1027914	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to October 
1987.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Columbia, South 
Carolina, which denied the benefit sought.

The Veteran also perfected an appeal of the denial of entitlement 
to service connection for hearing loss.  In a May 2006 rating 
decision, an RO decision review officer granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective April 2005.  There is no 
indication the Veteran appealed either the initial rating or the 
effective date.  As a result, the Board deems that issue 
resolved, & it will not be addressed in the decision below.


FINDING OF FACT

The preponderance of the probative evidence indicates there is no 
definitive diagnosis of narcolepsy; and there is no competent 
evidence that narcolepsy is related to an in-service disease or 
injury, or a service-connected disability.


CONCLUSION OF LAW

Narcolepsy was not incurred in or aggravated by active service, 
nor is it proximately due to, the result of, or aggravated by, 
the Veteran's service-connected major depressive disorder.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in August 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
She was provided notice how disability ratings and effective 
dates are assigned in March 2006.  The claim was readjudicated in 
a May 2006 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  The Veteran's representative asserts in 
the June 2010 Informal Hearing Presentation, that the evidence of 
record triggers the duty to assist by way of an examination in 
order to determine whether there is a nexus between narcolepsy 
and the appellant's active duty service, and urges the Board to 
remand the appeal.  The Board rejects this assertion for the 
reasons set forth later in this decision.  

While the Veteran may not have received full notice prior to the 
initial decision, she was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Further, following issuance 
of a March 2006 supplemental notice of how disability evaluations 
and effective dates are determined, the claim was reviewed on a 
de novo basis in the May 2006 Statement of the Case.  In sum, 
there is no evidence of any VA error in notifying or assisting 
the Veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  



Analysis

A decision review officer, in a February 2006 rating decision, 
granted entitlement to service connection for major depression-
which was originally claimed as anxiety, effective July 2005.

The service treatment records note the Veteran's treatment, 
including a hospitalization, for depression secondary to 
dissatisfaction with shipboard duty.  The records also disclose 
the Veteran reporting having difficulty sleeping in February 
1987, and feeling tired in May 1987.  There are, however, no 
findings or diagnoses of narcolepsy.  In fact, at times, the 
opposite was true.  The summary of her inpatient treatment notes 
her report that she was restless and again had difficulty 
sleeping.  She looked at her watch constantly for fear of 
sleeping through her watch.  Her separation examination revealed 
that she was neurologically normal.  There is no evidence of 
complaints of narcolepsy until the mid-1990s.

A June 2005 neuropsychological report of BLW, Ph.D., notes the 
Veteran reported to him that "[s]he believes she was diagnosed 
as narcoleptic."  As a result, Dr. BW included "narcolepsy from 
previous evaluation" in his diagnostic impressions.  His 
diagnosis of major depression was based on the interpretive 
reports of a battery of diagnostic tests conducted on the 
Veteran.  The tests administered did not include measures of 
arousal maintenance (CPT-III), because of her reported diagnosis 
of narcolepsy.  Dr. BW did note that it was possible that there 
was a sleep disturbance component associated with the Veteran's 
depression.

Although a lay person without medical training is competent to 
report a diagnosis made by a medical professional and 
communicated to her, Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006), that diagnosis may still be tested for 
probative value.

A January 1997 intake report of a private social worker notes the 
Veteran's report of narcolepsy diagnosis at a sleep clinic.  The 
Veteran reported she was always tired and sleepy at work.  

A December 1997 neurological report from MAW, M.D., notes that 
the Veteran was diagnosed with narcolepsy secondary to a 1996 
sleep clinic study.  Following his assessment of the Veteran's 
personal and medical history, as well as an examination, Dr. MW 
found that the Veteran's symptoms were suggestive of depression 
with sleep deprivation syndrome.  He noted the Veteran's history 
of narcolepsy but also noted she slept poorly at night.  There 
were no complaints of excessive daytime sleep.  Under those 
circumstances, Dr. MW questioned the diagnosis of narcolepsy.

The Board notes private records that date back to 1991, and the 
prevailing observation in those records is depression.  In July 
1991, she was diagnosed with anxiety and insomnia.  The Veteran 
is constantly noted to report decreased sleep, a decreased 
appetite, and other symptoms of depression.  There are no 
recorded reports of falling asleep or daytime sleepiness until 
that lone 1997 entry.

An August 2003 entry by KAM, M.D., notes that the Veteran had 
apparently been diagnosed with narcolepsy by a Dr. Dawson, 
however, Dr. KAM did not diagnose narcolepsy.  Rather, her 
diagnosis was fatigue due to depression and a history of Epstein-
Barr exposure.  The physician opined that the Veteran did not 
suffer from chronic fatigue syndrome. 

A January 2006 VA mental examination report notes the examiner 
opined the Veteran's current major depression was medically 
linked with the symptoms she exhibited in service.  His 
comprehensive review of the claims file, including the service 
treatment records, did not lead him to even suggest the Veteran 
manifested symptoms of narcolepsy despite her report of being 
"tired all of the time."  Rather, the examiner found that her 
sleep disturbance was an associated symptom of her major 
depression.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has a 
current disability or signs and symptoms of a current disability; 
2) the record indicates that the disability or signs and symptoms 
of disability may be associated with active service; and, 3) the 
record does not contain sufficient information to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added).  The 
threshold for the duty to get an examination is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Despite the low threshold for an examination, the Board finds 
that the duty to assist does not include the conduct of a VA 
compensation examination in this case.  As to Element 1, the 
Board finds the preponderance of the evidence shows the Veteran 
has neither a current diagnosis of, or signs or symptoms of, 
narcolepsy.  Even assuming, however, that she does, other than 
the fact the Veteran filed a claim, there is no evidence that 
narcolepsy is associated with her active service or a service 
connected disorder.  Finally, the Board finds the claims file 
contains sufficient evidence to decide this claim.  Certainly a 
preponderance of the evidence in the claims file indicates the 
Veteran does not have narcolepsy, and that any sleep disturbance 
she may in fact manifest is part and parcel of her service-
connected major depression.  In light of these factors, the Board 
finds the preponderance of the evidence is against the claim on 
of entitlement to service connection for narcolepsy on direct and 
secondary bases.  38 C.F.R. §§ 3.303, 3.310.

The claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for narcolepsy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


